Case 2:17-cv-07639-SJO-KS Document 626 Filed 12/27/19 Page 1 of 11 Page ID #:27918




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile: (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
                           UNITED STATES DISTRICT COURT
   17
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18
   19
      JUNO THERAPEUTICS, INC. AND                 Case No. 2:17-cv-7639-SJO-KS
   20 SLOAN KETTERING INSTITUTE
      FOR CANCER RESEARCH,                        DEFENDANT KITE PHARMA,
   21                                             INC.’S REQUEST TO (1) SET A
               Plaintiffs,                        BRIEFING SCHEDULE FOR
   22                                             PLAINTIFFS’ POST-VERDICT
           vs.                                    MOTION, AND (2) DEFER ENTRY
   23                                             OF JUDGMENT
      KITE PHARMA, INC.,
   24                                             Judge: Hon. S. James Otero
               Defendant.                         Ctrm: 10C
   25
   26 AND RELATED COUNTERCLAIMS
   27
   28

            KITE’S REQUEST TO SET A BRIEFING SCHEDULE FOR PLAINTIFFS’ POST-VERDICT MOTION
Case 2:17-cv-07639-SJO-KS Document 626 Filed 12/27/19 Page 2 of 11 Page ID #:27919




    1         Pursuant to the Joint Status Report Regarding Post-Verdict Submissions (ECF
    2 No. 595), and for the reasons set forth below, Kite respectfully requests that the
    3 Court enter the attached proposed order rather than Plaintiffs’ proposed
    4 interlocutory judgment and proposed order filed at ECF No. 624.
    5
        I.    The Parties Agree that the Court Should Enter an Order Regarding
    6         Plaintiffs’ Post-Verdict Motion
    7         Plaintiffs intend to file a single, consolidated motion for multiple forms of
    8 monetary relief in addition to the monetary amount set forth in the verdict:
    9 attorneys’ fees, enhanced damages under 35 U.S.C. § 284, supplemental damages,
   10 ongoing royalties, and pre- and post-judgment interest. ECF No. 624-4 at 1-2.
   11 Plaintiffs have asked the Court to set January 17, 2020, as the deadline for Plaintiffs
   12 to file their motion and to set page limits for the opening, opposition, and reply
   13 briefs at 30 pages, 30 pages, and 15 pages, respectively. Id. at 2. Kite has no
   14 objection to Plaintiffs’ raising these requests for post-verdict relief in a single
   15 motion to be filed on January 17, or to Plaintiffs’ proposed page limits for that
   16 motion.
   17         However, for a 30-page motion requesting multiple forms of relief, which
   18 Kite expects would exceed $1,000,000,000 if granted in full, Kite respectfully
   19 submits that the briefing interval Plaintiffs have proposed—permitting Kite 14 days
   20 to respond—is too short. It would be more appropriate for Kite to have 21 days to
   21 respond. With regard to similarly substantial motions, Kite agreed to provide
   22 Plaintiffs with 28 days to respond to its summary judgment motion, and Plaintiffs
   23 afforded Kite 21 days to respond to their own summary judgment motion. See ECF
   24 No. 120 (briefing schedule for Kite’s summary judgment motion, giving Plaintiffs
   25 28 days to respond); see also ECF No. 122 at 2 (briefing schedule for Plaintiffs’
   26
   27
   28

                                                   -1-
             KITE’S REQUEST TO SET A BRIEFING SCHEDULE FOR PLAINTIFFS’ POST-VERDICT MOTION
Case 2:17-cv-07639-SJO-KS Document 626 Filed 12/27/19 Page 3 of 11 Page ID #:27920




    1 summary judgment motion, giving Kite 21 days to respond).1 While Plaintiffs
    2 complain that “a long and drawn-out schedule is unnecessary” (ECF No. 624-4 at
    3 4), extending the due date for Kite’s response by one week in a case with so much at
    4 stake would not make the schedule “long and drawn-out.” Instead, giving Kite at
    5 least as much time as the parties received to respond to pre-trial dispositive motions
    6 is fair and reasonable. The Court should adopt Kite’s proposed briefing intervals
    7 instead of those proposed by Plaintiffs.
    8
        II.    The Remainder of Plaintiffs’ Proposal Is Not Agreed, and the Court
    9          Should Not Enter It Because It Risks Confusion and Contravenes Clear
               Precedent from the Federal Circuit
   10
               A.     Because Plaintiffs Intend to Request Additional Awards of
   11                 Damages, Entering Judgment Now Would Be Premature
   12          In light of Plaintiffs’ intention to move for damages in addition to those
   13 contained in the verdict—e.g., enhanced damages—any “judgment” that might be
   14 entered now would not be an appealable final judgment. Brigham & Women’s
   15 Hosp., Inc. v. Perrigo Co., 761 F. App’x 995, 1000 (Fed. Cir. 2019) (“[T]he district
   16 court’s December 19 judgment was not final because it did not resolve Brigham’s
   17 claim for enhanced damages.”).2 That is so even if the purported judgment is titled
   18 “final judgment.” See Ex. 1 at 3 (“The district court’s denomination of the
   19 December 2016 judgment as a ‘final judgment’ in the April 24, 2017 order is not
   20 controlling.”).
   21          Because any judgment at this point would necessarily not be final, there is no
   22 reason to enter such a judgment now. Moreover, as described in detail below,
   23
        1
   24   Kite’s proposed order also would give Plaintiffs 14 days to reply instead of the 7-
      day reply deadline in Plaintiffs’ proposed order. If Plaintiffs do not need 14 days to
   25 reply, they can self-expedite by filing their reply sooner.
   26 2 In contrast, a pending request for attorneys’ fees would not defeat the finality of a
   27 judgment because it is collateral to the merits. Budinich v. Becton Dickinson & Co.,
      486 U.S. 196, 199-200 (1988).
   28

                                                   -2-
              KITE’S REQUEST TO SET A BRIEFING SCHEDULE FOR PLAINTIFFS’ POST-VERDICT MOTION
Case 2:17-cv-07639-SJO-KS Document 626 Filed 12/27/19 Page 4 of 11 Page ID #:27921




    1 entering an interlocutory judgment now would create a significant risk of confusion
    2 about deadlines triggered by entry of an actual, final judgment. To avoid this
    3 confusion and the satellite disputes that may come with it, the Court should defer
    4 entering judgment until a proper final judgment can be entered.
    5
              B.    Entering an Interlocutory Judgment Now Would Likely Cause
    6               Confusion Later
    7         Entry of final judgment starts the clock on a series of later, interrelated
    8 deadlines with which litigants must comply strictly. First, motions for JMOL and a
    9 new trial, which Kite intends to file, are due 28 days after entry of final judgment.
   10 Fed. R. Civ. P. 50(b) (“No later than 28 days after the entry of judgment . . . the
   11 movant may file a renewed motion for judgment as a matter of law.”); Fed. R. Civ.
   12 P. 59(b) (“A motion for a new trial must be filed no later than 28 days after the entry
   13 of judgment.”). The Court lacks authority to extend those deadlines. Fed. R. Civ. P.
   14 6(b)(2) (“A court must not extend the time to act under Rules 50(b) and (d), 52(b),
   15 59(b), (d), and (e), and 60(b).”). Second, a notice of appeal generally is due “30
   16 days after entry of the judgment,” except that a motion for JMOL or a new trial
   17 under Federal Rule of Civil Procedure 50(b) or 59 suspends the deadline to appeal if
   18 it is filed “within the time allowed by those rules”—i.e., within 28 days after entry
   19 of judgment. Fed. R. App. P. 4(a)(1)(A), 4(a)(4)(A). The timely filing of a notice
   20 of appeal is a jurisdictional requirement in the Federal Circuit; the court of appeals
   21 must dismiss an untimely appeal for lack of jurisdiction and cannot make equitable
   22 exceptions. Marandola v. United States, 518 F.3d 913, 914 (Fed. Cir. 2008).
   23         Because those deadlines are strict and exceptions usually cannot be made,
   24 clarity and certainty about when those deadlines are triggered are essential. Entry of
   25 non-final judgments can result in confusion about those deadlines, which can lead to
   26 satellite disputes that needlessly consume judicial resources and delay resolution of
   27 cases. See, e.g., PODS, Inc. v. Porta Stor, Inc., 484 F.3d 1359, 1365 (Fed. Cir.
   28

                                                   -3-
            KITE’S REQUEST TO SET A BRIEFING SCHEDULE FOR PLAINTIFFS’ POST-VERDICT MOTION
Case 2:17-cv-07639-SJO-KS Document 626 Filed 12/27/19 Page 5 of 11 Page ID #:27922




    1 2007) (“This case represents another example of the litigants’ failure to address
    2 potential problems concerning the finality of the judgment.”).
    3        Brigham & Women’s is a recent example of the disarray that can arise from a
    4 district court’s entry of a non-final interlocutory judgment before deciding a request
    5 to enhance damages. In that case, as here, a jury returned a verdict that the
    6 defendant willfully infringed a valid patent. The district court entered judgment on
    7 the verdict on December 19, 2016, without resolving the patentee’s request for
    8 enhanced damages. Brigham & Women’s, 761 F. App’x at 999-1000. The
    9 defendant did not move for JMOL or a new trial within 28 days and did not file a
   10 notice of appeal within 30 days. Rather, 36 days after the judgment, the defendant
   11 moved for JMOL of noninfringement and invalidity and the patentee moved for
   12 enhanced damages—the exact, erroneous procedure that Plaintiffs have proposed to
   13 this Court. Id. at 1000. The district court later declined to enhance damages, and
   14 denied the defendants’ JMOL motion as untimely because it was not filed within 28
   15 days after the judgment. Id. The defendant then took an appeal, which the patentee
   16 moved to dismiss for lack of jurisdiction, arguing that the defendant “failed to
   17 timely file its JMOL motions and notice of appeal.” Id. The Federal Circuit denied
   18 the motion to dismiss and deactivated the appeal to give the district court an
   19 opportunity to decide the JMOL motion on the merits. The Federal Circuit reasoned
   20 that because the patentee’s claim for enhanced damages was not resolved by the
   21 interlocutory judgment entered on December 19, 2016, that interlocutory judgment
   22 did not trigger the 28-day deadline to move for JMOL or the 30-day deadline to file
   23 a notice of appeal. Id. (“We concluded that the district court’s December 19
   24 judgment was not final because it did not resolve Brigham’s claim for enhanced
   25 damages.”); Ex. 1 at 3 (“There was, however, no final judgment in December 2016
   26 . . . because the issue of enhanced damages had not been resolved.”). The court of
   27 appeals thus had jurisdiction to reach the merits of the case, and ultimately agreed
   28

                                                 -4-
            KITE’S REQUEST TO SET A BRIEFING SCHEDULE FOR PLAINTIFFS’ POST-VERDICT MOTION
Case 2:17-cv-07639-SJO-KS Document 626 Filed 12/27/19 Page 6 of 11 Page ID #:27923




    1 with the defendant that no reasonable jury could have found infringement. Brigham
    2 & Women’s, 761 F. App’x at 1002-05.
    3        All of the time-consuming procedural scuffling in Brigham & Women’s could
    4 have been avoided if the district court had refrained from entering a premature
    5 interlocutory judgment that was still open to the possibility of modification in the
    6 form of enhanced damages. Plaintiffs’ argument that Brigham & Woman’s merely
    7 involved “the distinct issue of when a judgment is final for purposes of appeal”
    8 (ECF No. 624-4 at 5 n.2), and thus is not controlling, is misplaced. The existence of
    9 a proper final judgment is the trigger for the filing of both a JMOL motion and a
   10 notice of appeal, with the deadline for the latter being suspended where a party has
   11 timely filed the former. Importantly, the filing of a JMOL motion suspends the
   12 jurisdictional deadline to file a notice of appeal only if the JMOL motion is timely.
   13 In holding that the appeal in Brigham & Women’s was timely, the Federal Circuit
   14 necessarily held that the defendant’s underlying JMOL motion was also timely
   15 because the court’s earlier interlocutory judgment did not start the 28-day clock for
   16 that JMOL motion. Here, rather than risk creating a situation similar to that in
   17 Brigham & Women’s—which resulted in months of litigation focused on whether
   18 interlocutory judgment in fact started the 28-day clock—the Court should defer
   19 entry of judgment until it rules on Plaintiffs’ motion for enhancement and other
   20 post-verdict relief.
   21        Plaintiffs do not dispute that deferring entry of judgment would be
   22 procedurally proper, clear, and fair here. Nonetheless, they insist on immediate
   23 entry of an interlocutory judgment because three cases show that it is supposedly
   24 “normal” for each side to “simultaneously brief[] its issues promptly after the jury
   25 renders its verdict.” ECF No. 624-4 at 2. As an initial matter, district courts do not
   26 necessarily follow the procedure that Plaintiffs say is “normal.” For example, after
   27 the jury verdict in SSL Services, LLC v. Citrix Systems, Inc., No. 08-cv-158 (E.D.
   28 Tex.), the plaintiff filed a pre-judgment motion for enhanced damages, the court

                                                 -5-
            KITE’S REQUEST TO SET A BRIEFING SCHEDULE FOR PLAINTIFFS’ POST-VERDICT MOTION
Case 2:17-cv-07639-SJO-KS Document 626 Filed 12/27/19 Page 7 of 11 Page ID #:27924




    1 then decided that motion and entered judgment, and the defendant filed its Rule
    2 50(b) motion thereafter—exactly as Kite proposes should happen here. Moreover,
    3 the three examples that Plaintiffs cite are not persuasive here. Opticurrent, LLC v.
    4 Power Integrations, Inc., 2019 WL 2389150 (N.D. Cal. June 5, 2019), did not
    5 involve a motion for enhanced damages or other non-collateral monetary relief that
    6 rendered the immediate judgment interlocutory. The other two, Green Mountain
    7 Glass LLC v. Saint-Gobain Containers, Inc., 300 F. Supp. 3d 610 (D. Del. 2018),
    8 and Boston Scientific Corp. v. Cordis Corp., 838 F. Supp. 2d 259 (D. Del. 2012),
    9 predated Brigham & Women’s, where the Federal Circuit held that enhancement
   10 should be resolved prior to entry of final judgment.
   11         In any event, this Court obviously should not adopt a confusing and unwieldy
   12 practice simply because some district courts in other cases have adopted it before.
   13 The district court in Brigham & Women’s entered judgment before deciding the
   14 plaintiffs’ motion for enhancement, but the procedural wrangling that ensued aptly
   15 shows why not rushing to enter a non-final interlocutory judgment would have been
   16 the better course and is the better course in this case. Regardless of whether district
   17 courts before Brigham & Women’s sometimes entered non-final interlocutory
   18 judgments while requests to enhance damages remained unadjudicated, this Court
   19 should not perpetuate that unnecessarily confusing procedure. Instead, the Court
   20 should defer entry of judgment until it can actually enter a final judgment—which
   21 the Court cannot do until it resolves Plaintiffs’ requests for non-collateral money
   22 damages.
   23
              C.    Even If the Court Were to Enter an Interlocutory Judgment Now,
   24               Other Aspects of Plaintiffs’ Proposal Are Unreasonable
   25         For the reasons stated above, the Court should set a schedule for resolving
   26 Plaintiffs’ motion for further relief, and issue a final judgment only after resolving
   27 that motion. That would then set the timing for Kite’s post-judgment motions and
   28 appeal. If, however, the Court for some reason were inclined to accept Plaintiffs’

                                                  -6-
            KITE’S REQUEST TO SET A BRIEFING SCHEDULE FOR PLAINTIFFS’ POST-VERDICT MOTION
Case 2:17-cv-07639-SJO-KS Document 626 Filed 12/27/19 Page 8 of 11 Page ID #:27925




    1 proposal to enter an interlocutory judgment now and have that judgment be subject
    2 to later modification in light of Plaintiffs’ damages-related motion, other aspects of
    3 Plaintiffs’ proposal are problematic and cannot be adopted consistent with the
    4 Federal Rules of Civil Procedure.
    5
                    1.     The deadline that Plaintiffs propose for the filing of Kite’s
    6                      post-judgment motion contravenes the Federal Rules
    7         Plaintiffs propose that Kite’s motion for JMOL or a new trial be due 35 days
    8 after the verdict—i.e., by January 17, 2020. ECF No. 624-3; ECF No. 624-4 at 2.
    9 That proposal ignores the Federal Rules, which set a different deadline. The Federal
   10 Rules provide that JMOL and new-trial motions are timely as long as they are filed
   11 within 28 days after entry of final judgment. Fed. R. Civ. P. 50(b), 59(b). Because
   12 the Court has not entered judgment, much less a final judgment, that 28-day period
   13 could not possibly lapse by January 17, 2020. Nothing in the Federal or Local Rules
   14 authorizes or contemplates truncating the 28-day deadline as Plaintiffs propose.
   15 Plaintiffs have not cited any authority or example that supports doing so here. And
   16 reducing a defendant’s time to file post-trial motions in a case where damages are in
   17 the high nine figures would make a complete mockery of basic notions of fairness
   18 and due process. The Court should reject Plaintiffs’ attempt to disregard the Federal
   19 Rules and force Kite to file its JMOL and new-trial motion before the deadline that
   20 the Federal Rules set.
   21
                    2.     The page limits that Plaintiffs propose for Kite’s post-
   22                      judgment motion are unreasonably short
   23         Plaintiffs also propose that Kite be limited to a single post-judgment motion
   24 for JMOL, a new trial, or other appropriate relief of no more than 30 pages. ECF
   25 No. 624-3; ECF No. 624-4 at 2. This page limit is inadequate and unreasonable. As
   26 an initial matter, a motion for JMOL and a motion for a new trial are different
   27 motions with different legal standards, and the Court’s standing order would allow
   28 Kite to file a 20-page brief in support of each motion, for a total of 40 pages. Kite is

                                                  -7-
            KITE’S REQUEST TO SET A BRIEFING SCHEDULE FOR PLAINTIFFS’ POST-VERDICT MOTION
Case 2:17-cv-07639-SJO-KS Document 626 Filed 12/27/19 Page 9 of 11 Page ID #:27926




    1 open to filing a single brief in support of its JMOL and new-trial motions, but it
    2 should not be forced to accept even fewer pages than it would otherwise be entitled.
    3         Moreover, given the number and complexity of issues that Kite will be
    4 addressing in its post-judgment briefing—the certificate of correction, two separate
    5 grounds of invalidity under 35 U.S.C. § 112(1), willfulness, and damages—the page
    6 limit should be greater than the default, not less. To take the § 112 defenses as an
    7 example, Kite’s post-judgment motion will need to address a number of technically
    8 and legally complex issues, including the Federal Circuit’s written description and
    9 enablement precedent for claims to biotechnology inventions, the state of the art at
   10 the time of the ‘190 patent, and the representativeness/structural similarity of the
   11 embodiments described in the patent compared to those encompassed by the claims.
   12 These issues require significant briefing to explain adequately.
   13         While the default page limits for briefing make sense in the vast majority of
   14 cases, this is hardly such a case. In fact, in other patent cases involving large
   15 verdicts, trial courts have permitted the defendant’s post-judgment briefing to far
   16 exceed the default page limits. One example, in which several of Plaintiffs’ counsel
   17 here personally participated, is Wisconsin Alumni Research Foundation v. Apple
   18 Inc., No. 3:14-cv-62 (W.D. Wis.), which involved a willful infringement verdict
   19 and, after inclusion of supplemental damages and ongoing royalties, a judgment of
   20 over $500 million. The defendant’s motion for JMOL and a new trial was 92 pages
   21 long. See ECF No. 680, Wis. Alumni Research Found., No. 3:14-cv-62 (W.D. Wis.
   22 Nov. 20, 2015). As another example, in Centocor Ortho Biotech, Inc. v. Abbott
   23 Laboratories, No. 2:07-cv-139 (E.D. Tex.), which involved a willful infringement
   24 verdict and a judgment of over $1.6 billion, the defendant filed 5 separate JMOL
   25 and new-trial motions totaling 80 pages—60 of which addressed the written
   26 description and enablement requirements. ECF Nos. 289, 290, 292, 293, 294,
   27 Centocor, No. 2:07-cv-139 (E.D. Tex. July 27, 2009); see also, e.g., Gen. Elec. Co.
   28 v. Mitsubishi Heavy Indus., Ltd., Dkt. 578, No. 3:10-CV-276-F (N.D. Tex. April 23,

                                                  -8-
            KITE’S REQUEST TO SET A BRIEFING SCHEDULE FOR PLAINTIFFS’ POST-VERDICT MOTION
Case 2:17-cv-07639-SJO-KS Document 626 Filed 12/27/19 Page 10 of 11 Page ID
                                 #:27927



 1 2012) (granting motion to expand JMOL opening brief to 50 pages for judgment
 2 exceeding $166 million); Virnetx Inc. v. Apple Inc., Dkt. 455, No. 12-cv-855 (E.D.
 3 Tex. Feb. 16, 2016) (60-page limit for opening JMOL brief and 30 for reply where
 4 judgment exceeded $334 million). That length of briefing was not excessive under
 5 the circumstances. It was necessary for the defendants to preserve issues for
 6 eventual appeals that, in both cases, were successful and resulted in judgments of no
 7 liability. See Wis. Alumni Research Found. v. Apple Inc., 905 F.3d 1341 (Fed. Cir.
 8 2018) (reversing denial of JMOL of noninfringement), cert. denied, 140 S. Ct. 44
 9 (2019); Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir.
10 2011) (invalidating patent for lack of written description), cert. denied, 565 U.S.
11 1197 (2012).
12         While Kite does not believe that it needs as many pages for its post-trial
13 motions as the defendants in Wisconsin Alumni Research Foundation and Centocor
14 did, Plaintiffs’ proposed limit of 30 pages is not adequate. Kite requests that the
15 page limits for the opening brief, opposition, and reply be set at 75, 75, and 35,
16 respectively. Those page limits are reasonable in light of the complexity of the
17 issues that Kite intends to raise and the even larger page-limit extensions that courts
18 have permitted in other large-verdict patent cases. If the Court prefers, Kite will
19 include its request for additional pages in a separate application to be filed after final
20 judgment can be entered, which may be a more appropriate time to take up this
21 request.
22                          *                   *                   *
23         For the reasons stated above, the Court should enter the attached proposed
24 order, reject Plaintiffs’ request to enter an interlocutory judgment, and reject
25 Plaintiffs’ request to arbitrarily compress the deadline and page limits for Kite’s
26 contemplated post-judgment motions.
27
28

                                                -9-
         KITE’S REQUEST TO SET A BRIEFING SCHEDULE FOR PLAINTIFFS’ POST-VERDICT MOTION
Case 2:17-cv-07639-SJO-KS Document 626 Filed 12/27/19 Page 11 of 11 Page ID
                                 #:27928



 1 DATED: December 27, 2019            MUNGER, TOLLES & OLSON LLP
 2
 3
                                       By:        /s/ Adam Lawton
 4
                                           ADAM R. LAWTON
 5                                     Attorneys for Defendant-Counterclaimant
 6                                     KITE PHARMA, INC.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -10-
        KITE’S REQUEST TO SET A BRIEFING SCHEDULE FOR PLAINTIFFS’ POST-VERDICT MOTION
